DETAILED ACTION

This office action is in response to the Applicants arguments filed 9/25/2019. Claims 1-24 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 11/5/2021, with respect to the rejection(s) of claim(s) 1-24 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new references listed below in the rejection.
	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of Application 16/582185. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Application 16/582185 with obvious wording variations. A comparison of the claims are shown below:

Pending Application 16/582196
Application 16/582185
1. A computer-implemented method comprising:
receiving a request to add email authentication information to a Domain Name System (DNS) record associated with a domain, the request including: (1) the email authentication
information and (ii) an indication of the domain;
transmitting a message to a computing device used by an entity associated with the domain, the message querying whether the email authentication information is authorized to be added to 
receiving a response from the computing device, the response indicating that the email authentication information is authorized to be added to the DNS record associated with the
domain;
subsequent to receiving the response, instructing a DNS server to add the email authentication information to the DNS record associated with the domain.

13. A system comprising: a processor to cause the system to: receive a request to add email authentication information to a Domain Name System (DNS) record associated with a domain, the request including: (i) the email authentication information and (ii) an indication of the domain; a memory to store the email authentication information and the indication of the domain; the processor 

receiving at least one message that identifies a domain;
transmitting, to a trusted entity computing device, a request to add email authentication
information to a Domain Name System (DNS) record associated with the domain, the request including: (i) the email authentication information and (ii) an indication of the domain;

email authentication information has been added to the DNS record associated with the domain;
subsequent to receiving the response, instructing an email server to transmit an email from the
domain.

13. A system comprising: a processor to cause the system to receive at least one message that identifies a domain; a memory to store the identification of the domain; the processor further to cause the system to:  51S&B Ref: 6000152-12 transmit, to a trusted entity computing device, a request to add email authentication information to a Domain Name System (DNS) record associated with the domain, the request including: (i) the email authentication information and (ii) an indication of the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 13, 14, 24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Blinn et al. (U.S. 2007/0067465 A1, hereinafter “Blinn”).

 	As to claims 1 and 13, Blinn discloses a computer-implemented method comprising:
 	receiving a request to add email authentication information to a Domain Name System (DNS) record associated with a domain, the request including: (1) the email authentication information and (ii) an indication of the domain (para. [0033]; discloses user sending a request by using their username and password at the registrar server that includes authentication information for the DNS management account which includes specific domain information and is thereby authenticated) ;
 	transmitting a message to a computing device used by an entity associated with the domain, the message querying whether the email authentication information is authorized to be added to the DNS record associated with the domain; (para. [0033]; discloses “The account access server 134 then makes an offer which requires a third party to validate domain ownership. “ This citation discloses account access server queries the third party device to validate the domain ownership)
 	receiving a response from the computing device, the response indicating that the email authentication information is authorized to be added to the DNS record associated with the domain (para. [0033]; discloses “When the user selects this offer, the assertion generator API 202 communicates with the assertion manager API 208, to complete the validation process cooperatively. In one embodiment, a restricted access account is created on server 160 and associated with a domain.”);
(para.[0033]; discloses “The assertion generator API 202 then automatically modifies the DNS record 240, inserting the authorization code into a DNS record 240 on behalf of the user who requested the offer requiring third party validation. The assertion generator API 202 then prompts the validation component 230 to determine whether the authorization code is published in a DNS record 240. “).

 	As to claim 2, Blinn discloses the computer-implemented method of claim 1, wherein the request is received from a platform that sends emails on behalf of the domain (para. [0034]; discloses “system 205 may allow the validation of another domain name to be controlled and operated by an email service provider. For example, assume that the controller of a domain (say MyTeam.com) has decided to make this domain available for any user, so that users can choose account names like star@MyTeam.com. The email accounts for this example will be serviced by a representative, but fictitious email service provider email provider on an email server such as 164 resident at a server 160.”)

 	As to claim 12, Blinn discloses the computer-implemented method of claim 2, further comprising: receiving, from the DNS server, an indication that the email authentication information has been added to the DNS record associated with the domain; and transmit, to the platform, the indication that the email authentication information has been added to the DNS record associated with the domain (para. [0051]; discloses “A notification component 440 indicates to the user 200 that a service has been successfully established, when the authorization code is found within the DNS record 240. This notification may for example be in the form of a web page presented on a UI 114 display of a user browser 112 running on a user computer 110. This notification could alternatively be an e-mail message sent to the user.”).

	As to claim 14, Blinn discloses the system of claim 13, wherein the request is received from a platform that sends emails on behalf of the domain (para. [0034]; discloses “system 205 may allow the validation of another domain name to be controlled and operated by an email service provider. For example, assume that the controller of a domain (say MyTeam.com) has decided to make this domain available for any user, so that users can choose account names like star@MyTeam.com. The email accounts for this example will be serviced by a representative, but fictitious email service provider email provider on an email server such as 164 resident at a server 160.”)

	As to claim 24, Blinn discloses the system of claim 14, wherein the processor is further to cause the system to: receive, from the DNS server, an indication that the email authentication information has been added to the DNS record associated with the domain; and transmit, to the platform, the indication that the email authentication information has been added to the DNS record associated with the domain (para. [0051]; discloses “A notification component 440 indicates to the user 200 that a service has been successfully established, when the authorization code is found within the DNS record 240. This notification may for example be in the form of a web page presented on a UI 114 display of a user browser 112 running on a user computer 110. This notification could alternatively be an e-mail message sent to the user.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11, 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blinn in view of Goldstein (U.S. 2016/0315969 A1, hereinafter “Goldstein”).

 	As to claim 3, Blinn discloses the computer-implemented method of claim 2, however Blinn does not explicitly disclose the method wherein the request includes an email address to be used by the platform to send the emails on behalf of the domain.
 	In an analogous art, Goldstein discloses the method wherein the request includes an email address to be used by the platform to send the emails on behalf of the domain (para. [0032]; discloses “The delivering email system 115 may send the email instead of the domain owner system 110 so that the delivering email system 115 may provide additional processing or functionality to the email.” This citation shows that the email system includes the rules and interface needed to send requests that include email of the bulk mail provider that sends emails on behalf of the domain).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blinn by email system includes the rules and interface needed to send requests that include email of the bulk mail provider that sends emails on behalf of the domain as taught by Goldstein in order to help provide additional processing or functionality to the emails. (see Goldstein, para. [0032])

 	As to claim 4, Blinn-Goldstein discloses the computer-implemented method of claim 3, wherein the email address is also included in the message querying whether the email authentication information is authorized to be added to the DNS record (Goldstein, para. [0044]; discloses “The authorizing DNS server 130 includes an authorization evaluator 135 that determines whether the server indicated in the identifying information is authorized to send emails on behalf of the domain that is indicated in the identifying information. In one embodiment, the domain is indicated from the EHLO information that is passed to the authorizing DNS server 130 (via the use of the macro), and the identifying information for the server is passed via an IP address. “).  

 	As to claim 5, Blinn-Goldstein discloses the computer-implemented method of claim 4, wherein the response also indicates that the email address is authorized to be used by the platform to send the emails on behalf of the domain (Goldstein, para. [0043]; discloses “The authorizing DNS server 130 also includes an authorized deliverers list 132 that indicates the authorized delivering email systems for various domains.”).  

 	As to claim 6, Blinn-Goldstein discloses the computer-implemented method of claim 3, wherein the email address included in the request is the indication of the domain in the request (Goldstein, para. [0051]; discloses “This may involve creating (or generating) 210 an email domain validation record 141 (which may be an SPF record) for use with the email domain. The record indicates that a particular sender is a valid sender for an email from the email domain.”).
  
 	As to claim 7, Blinn- Goldstein discloses the computer-implemented method of claim 1, wherein the email authentication information includes: an IP address and/or hostname of an email server, and/or a public key corresponding to a private key used by the email server (Goldstein, para. [0055]; discloses “targeted SPF domain specification may cause a receiving email system 120 to capture the EHLO name and/or the IP address for the SMTP connection”).  

 	As to claim 8, Blinn- Goldstein discloses the computer-implemented method of claim 1, further comprising transmitting, to the DNS server, network location information to be stored in the DNS record associated with the domain, the network location information indicating a location in a network at which the request is to be sent (Goldstein, para. [0031]; discloses “This publically accessible location is a trusted location where only the domain owner for the domain of the domain owner system 110 can publish. Any receiving email system 120 may then access this public location to retrieve the rules. In one embodiment, the public location is the Domain Name System (DNS). “).  

 	As to claim 9, Blinn-Goldstein discloses the computer-implemented method of claim 8, wherein the network location information comprises an IP address of a trusted entity computing device (Goldstein, para. [0041]; discloses “the email domain validation record 141 may indicate an IP address or other identifier for the sender associated with a domain, such that the receiving email system 120 may be able to verify that the IP address (or other identifier) of the sender of the email corresponds to the domain indicated in the email”).  

 	As to claim 10, Blinn-Goldstein discloses the computer-implemented method of claim 1, wherein the entity associated with the domain is a merchant or a company, and wherein the computing device is used by the merchant or the company (Goldstein, para. [0041]: discloses “the receiving email system 120 may be able to verify that the IP address (or other identifier) of the sender of the email corresponds to the domain indicated in the email (e.g., an email from “acmebank.com” is actually from Acme Bank)).  

claim 11, Blinn-Goldstein discloses the computer-implemented method of claim 2, wherein the platform is an e-commerce platform (Goldstein, para. [0041]; discloses an email system connected with a banking site called acmebank.com from Acme bank which implies the use of e-commerce in the system).  

 	As to claim 15, Blinn-Goldstein discloses the system of claim 14, wherein the request includes an email address to be used by the platform to send the emails on behalf of the domain (Goldstein, para. [0032]; discloses “The delivering email system 115 may send the email instead of the domain owner system 110 so that the delivering email system 115 may provide additional processing or functionality to the email.” This citation shows that the email system includes the rules and interface needed to send requests that include email of the bulk mail provider that sends emails on behalf of the domain). 

 	As to claim 16, Blinn-Goldstein discloses the system of claim 15, wherein the email address is to also be included in the message querying whether the email authentication information is authorized to be added to the DNS record (Goldstein, para. [0044]; discloses “The authorizing DNS server 130 includes an authorization evaluator 135 that determines whether the server indicated in the identifying information is authorized to send emails on behalf of the domain that is indicated in the identifying information. In one embodiment, the domain is indicated from the EHLO information that is passed to the authorizing DNS server 130 (via the use of the macro), and the identifying information for the server is passed via an IP address. “).    

 	As to claim 17, Blinn-Goldstein discloses the system of claim 16, wherein the response also indicates that the email address is authorized to be used by the platform to send the emails on behalf of the domain (Goldstein, para. [0043]; discloses “The authorizing DNS server 130 also includes an authorized deliverers list 132 that indicates the authorized delivering email systems for various domains.”).    

 	As to claim 18, Blinn- Goldstein discloses the system of claim 15, wherein the email address included in the request is the indication of the domain in the request (Goldstein, para. [0051]; discloses “This may involve creating (or generating) 210 an email domain validation record 141 (which may be an SPF record) for use with the email domain. The record indicates that a particular sender is a valid sender for an email from the email domain.”).  

 	As to claim 19, Blinn- Goldstein discloses the system of claim 13, wherein the email authentication information includes: an IP address and/or hostname of an email server, and/or a public key corresponding to a private key used by the email server (Goldstein, para. [0055]; discloses “targeted SPF domain specification may cause a receiving email system 120 to capture the EHLO name and/or the IP address for the SMTP connection”).    

claim 20, Blinn- Goldstein discloses the system of claim 13, wherein the processor is further to cause the system to: transmit, to the DNS server, network location information to be stored in the DNS record associated with the domain, the network location information indicating a location in a network at which the request is to be sent (Goldstein, para. [0031]; discloses “This publically accessible location is a trusted location where only the domain owner for the domain of the domain owner system 110 can publish. Any receiving email system 120 may then access this public location to retrieve the rules. In one embodiment, the public location is the Domain Name System (DNS). “).    

 	As to claim 21, Blinn-Goldstein discloses the system of claim 20, wherein the network location information comprises an IP address of a trusted entity computing device (Goldstein, para. [0041]; discloses “the email domain validation record 141 may indicate an IP address or other identifier for the sender associated with a domain, such that the receiving email system 120 may be able to verify that the IP address (or other identifier) of the sender of the email corresponds to the domain indicated in the email”).  

 	As to claim 22, Blinn-Goldstein discloses the system of claim 13, wherein the entity associated with the domain is a merchant or a company, and wherein the computing device is used by the merchant or the company (Goldstein, para. [0041]: discloses “the receiving email system 120 may be able to verify that the IP address (or other identifier) of the sender of the email corresponds to the domain indicated in the email (e.g., an email from “acmebank.com” is actually from Acme Bank)).  
  
As to claim 23, Blinn-Goldstein discloses the system of claim 14, wherein the platform is an e-commerce platform (Goldstein, para. [0041]; discloses an email system connected with a banking site called acmebank.com from Acme bank which implies the use of e-commerce in the system).    

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Gupta (U.S. 10447633 B2) discloses circumvents the standard SPF lookup limit by allowing an administrator to create a secondary SPF record that includes all the desired SPF records even if it exceeds the 10 recursive lookups that would result in a standard failure. The administrator would then then create or modify their main SPF record to include an entry that points to the SPF Proxy.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456